Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2.	There are no claims to be renumbered.  “Claims 1-14 remain as Claims 1-14”.

Reasons for Allowance
3.	Claim 1 was amended to include the limitation “the graphene in the functionalized graphene has an average platelet thickness of less than 10 atomic layers”, which is supported at page 6, paragraph [0027] of the specification as originally filed.
	Withdrawn claims 15-20 were cancelled.
	Thus, no new matter is present. 
	See Claim Amendment filed 05/13/2022. 
4.	The claim objection set forth in paragraph 12 of the previous Office action mailed 04/14/2022 is no longer applicable and thus, withdrawn because the applicants amended claims 4, 6, and 14 to correct their informalities.  Moreover, written descriptive support for amendment to claims 4, 6 and 14 in particular is found at paragraphs [0020], [0023], [0027], [0034], of applicants’ published application, i.e., US PG PUB 2021/0363328. 
	See Claim Amendment filed 05/13/2022.	
	See also top of page 6 of Applicants’ Remarks filed 05/13/2022.
5.	The present claims are allowable over the prior art references of record, namely Balandin (US 2014/0120399), Hunter et al. (US 2019/0337806), and Tournilhac (US 2015/0125646). 
6.	Upon further consideration in light of applicants’ arguments at pages 6 and 7 of their Remarks filed 05/13/2022 together with the new claim amendment filed 05/13/2022, the 103 rejections of record set forth in paragraphs 13 and 14 of the previous Office action mailed 04/14/2022 are no longer applicable and thus, withdrawn.  Specifically, none of these references individually or in combination teaches or would have suggested the claimed polymer composite comprising an epoxy based polymer forming a polymer matrix, and an amino-graphene dispersed throughout the polymer matrix, wherein a graphene is functionalized with 3,5-dinitrophenyl groups to form functionalized graphene and one or more amine functional groups form Meisenheimer complexes with the functionalized graphene to form the amino-graphene, and the graphene in the functionalized graphene has an average platelet thickness of less than 10 atomic layers. 
	Accordingly, claims 1-14 are deemed allowable over the prior art references of record.

Correspondence
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANNAH J PAK whose telephone number is (571)270-5456. The examiner can normally be reached 8-5 PM; M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANNAH J PAK/Primary Examiner, Art Unit 1764